FILED
                             NOT FOR PUBLICATION                            FEB 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT LIONEL SANFORD,                           No. 10-56160

               Plaintiff - Appellant,            D.C. No. 3:08-cv-01049-H-PCL

  v.
                                                 MEMORANDUM *
LEVIN, Chief Medical Officer (CSP); et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Former California state prisoner Robert Lionel Sanford appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to serious medical needs. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment to defendants because

Sanford failed to raise a genuine dispute of material fact as to whether defendants

consciously disregarded Sanford’s need for post-operative care, including in

addressing a nasal bleed, after he had surgery for chronic sinus problems. See id.

at 1057-58 (neither negligence nor difference of opinion between doctor and

prisoner concerning the appropriate course of treatment amounts to deliberate

indifference to serious medical needs).

      AFFIRMED.




                                          2                                    10-56160